Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to a process of conversion of Mevalonolactone to various products, classified in various classes and subclasses.
II. Claims 15-20, drawn to a combination process to produce various intermediate products which is then further converted to an unspecified final product , classified in various classes and subclasses.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related different processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are different processes of making different products.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The groups of invention require different fields of search and examinations.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species:

If applicants elect group I invention for examination, applicants must further elect these following species: 
(Species 1 of group I) a process operated in the absence of a catalyst and only one specific product as the first product including subspecies (a) anhydro-mevalonolactone, (b) isoprene, (c) 1,3-cyclohexadiene, (d) 1-methyl-4-(1-methylethyl), (e) methyl vinyl ketone, (f) 3-methyl-2-butanone, (g) 2-pentene, (h) 2-methyl-1-butene, (i) 2-methyl-1-pentene, (j) methane, (k) hydrogen, (l) an alcohol, (m) a carboxylic acid, or (n) a combination thereof.

(Species 2 of group I) a process operated in the presence of only one specific catalyst including (ca) a mixed metal oxide, (cb) a supported transition metal, (cc) a supported noble metal, (cd) functionalized tetrafluoroethylene-fluoropolymer copolymer, (ce) calcium apatite, (cf) silica-alumina, (cg) silica, (ch) titania, (ci) sulfated zirconia, (cj) alumina, or (cn) a combination thereof and only one specific product as the first product including subspecies (a) anhydro-mevalonolactone, (b) isoprene, (c) 1,3-cyclohexadiene, (d) 1-methyl-4-(1-methylethyl), (e) methyl vinyl ketone, (f) 3-methyl-2-butanone, (g) 2-pentene, (h) 2-methyl-1-butene, (i) 2-methyl-1-pentene, (j) methane, (k) hydrogen, (l) an alcohol, (m) a carboxylic acid, or (n) a combination thereof.

If applicants elect group II invention for examination, applicants must further elect these following species: 
(Species 1 of group II) a process with step (a) operated in the absence of a catalyst and only one specific product as the first product including subspecies (a) anhydro-mevalonolactone, (b) isoprene, (c) 1,3-cyclohexadiene, (d) 1-methyl-4-(1-methylethyl), (e) methyl vinyl ketone, (f) 3-methyl-2-butanone, (g) 2-pentene, (h) 2-methyl-1-butene, (i) 2-methyl-1-pentene, (j) methane, (k) hydrogen, (l) an alcohol, (m) a carboxylic acid, or (n) a combination thereof and with step (b) operated with only one specific catalyst including (ca) a mixed metal oxide, (cb) a supported transition metal, (cc) a supported noble metal, (cd) functionalized tetrafluoroethylene-fluoropolymer copolymer, (ce) calcium apatite, (cf) silica-alumina, (cg) silica, (ch) titania, (ci) sulfated zirconia, (cj) alumina, or (cn) a combination thereof.

(Species 2 of group II) a process with the first step operated in the presence of only one specific acid solid catalyst including (ca) a mixed metal oxide, (cb) a supported transition metal, (cc) a supported noble metal, (cd) functionalized tetrafluoroethylene-fluoropolymer copolymer, (ce) calcium apatite, (cf) silica-alumina, (cg) silica, (ch) titania, (ci) sulfated zirconia, (cj) alumina, or (cn) a combination thereof and only one specific product as the first product including subspecies (a) anhydro-mevalonolactone, (b) isoprene, (c) 1,3-cyclohexadiene, (d) 1-methyl-4-(1-methylethyl), (e) methyl vinyl ketone, (f) 3-methyl-2-butanone, (g) 2-pentene, (h) 2-methyl-1-butene, (i) 2-methyl-1-pentene, (j) methane, (k) hydrogen, (l) an alcohol, (m) a carboxylic acid, or (n) a combination thereof and thereof and with step (b) operated with only one specific catalyst including (ca) a mixed metal oxide, (cb) a supported transition metal, (cc) a supported noble metal, (cd) functionalized tetrafluoroethylene-fluoropolymer copolymer, (ce) calcium apatite, (cf) silica-alumina, (cg) silica, (ch) titania, (ci) sulfated zirconia, (cj) alumina, or (cn) a combination thereof.

The species are independent or distinct because these are absence of a catalyst or presence of different catalysts to produce different products. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1 and 9 for group I and claim 15 for group II are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: different species require different fields of search and examinations.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUAN D DANG whose telephone number is (571)272-1445. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk C Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THUAN D DANG/Primary Examiner, Art Unit 1772